Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 1 of 6 PageID #: 7462




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELA WARE

 UNIVERSITY OF             )
 MASSACHUSETTS and         )
 CARMEL LABORATORIES, LLC, )
                           )
               Plaintiffs, )
                           )
              V.                         )      Civil Action No. 17-868-CFC-SRF
                                         )
 L'OREAL USA, INC.,                      )
                                         )
                     Defendant.          )


                             MEMORANDUM ORDER

        Defendant L'Oreal USA, Inc. has filed objections to the Magistrate Judge's

 April 24, 2020 oral discovery ruling requiring L'Oreal to produce communications

 made in connection with a Federal Trade Commission (FTC) investigation. D.I.

 151.

        The ruling in question traces its roots to Plaintiffs' March 19, 2020 letter

 motion for an order to compel L'Oreal to comply with Plaintiffs' Request for

 Production (RFP) No. 65. D.I. 103 at 1, 4. RFP 65 called for the production of

 "documents produced, in any litigation or investigation, to any government entity

 or agency that refer or related to Accused Products." Id. at 4. In denying the

 motion at a March 26, 2020 hearing, the Magistrate Judge explained:
Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 2 of 6 PageID #: 7463




                I find [RFP 65 's] request for all documents from all
                government entities or agencies overbroad and not
                relevant or proportional to the needs of the case under
                Rule 26. It is a fishing expedition in the Court's view.
                However, having said that, to the extent that plaintiffs are
                aware of a federal investigation and have a reasonable
                belief that the document production from L'Oreal does
                not address documents that were produced in connection
                with that federal investigation in which the plaintiffs can
                make a showing are relevant and reasonably proportional
                to the needs of the case, then the plaintiffs can pursue the
                conversation with L'Oreal for specific documents
                specific to that investigation . . . . So that is my 1uling
                without prejudice.

 Tr. 78:5-24.

       In a letter dated April 21, 2020, Plaintiffs renewed their motion with respect

 to RFP 65. The letter reads in relevant part:

                       At the last hearing, this Court denied without
                prejudice Plaintiffs' request regarding government
                investigations into the accused products and asked
                Plaintiffs to narrow the request. Plaintiffs have now
                done so, limiting the request to communications related
                to one particular investigation. Yet Defendant is still
                refusing to produce these highly relevant documents .
                       . . . Plaintiffs request is limited to Defendant's
                internal and external communications about [a] specific
                FTC investigation.

 D.I. 123 at 2 (emphasis added). This is verbal legerdemain. While it is true that

 Plaintiffs had narrowed the scope of the original RFP 65 to a single investigation,

 they had also expanded the scope of the revised request beyond RFP 65' s original

 terms to cover inte1nal communications.


                                             2
Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 3 of 6 PageID #: 7464




       L'Oreal either failed to read Plaintiffs' letter carefully or made an intentional

 (and misguided) decision not to bring Plaintiffs' wiliness to the Magistrate Judge's

 attention. Instead, L'Oreal made the following argument in opposition to

 Plaintiffs' renewed motion:

              Plaintiffs have not meaningfully narrowed their request,
              as they continue to seek documents regarding FTC
              investigations into every Accused Product. Moreover,
              even if Plaintiffs had narrowed their request to seek only
              documents pertaining to an investigation of a single
              product or line of products-the L 'Oreal USA Paris
              Youth Code products-they cannot demonstrate that
              such a request is noncumulative. L'Oreal USA has
              already produced the underlying marketing materials for
              those products, as well as the testing documents that
              support the marketing claims made therein. Forcing
              L'Oreal USA to search for communications relating to an
              investigation that does not relate to the claims made in
              this litigation, and that was resolved nearly six years ago,
              is not proportionate to the needs of the case.

 D.I. 124 at 3. L'Oreal essentially repeated these arguments during the April 24,

 2020 discovery hearing held before the Magistrate Judge. At no point in its letter

 response or during oral argument on the renewed motion did L'Oreal argue that

 Plaintiffs' request should be denied because RFP 65 did not cover internal

 communications. Nor did it argue that Plaintiffs' renewed motion should be

 denied on the grounds that complying with Plaintiffs' request would require

 L'Oreal to produce more than 7,000 documents and to search for, review and log

 privileged, internal communications regarding the Investigation that span at least


                                           3
Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 4 of 6 PageID #: 7465




 three years. Finally, L'Oreal did not argue in front of the Magistrate Judge that

 "the asserted patents in this case relate to the use of adenosine at specified

 concentrations, which was not a focus of the FTC investigation." D.I. 151 at 5.

       At the conclusion of argument, the Magistrate Judge stated:

                ... I will grant plaintiffs' request to compel the
                production of documents responsive to request for
                production number 65 limited to the single 2014 FTC
                investigation cited by the plaintiff1 s] in their letter brief,
                including the internal and external communications
                regarding the specific FTC investigation.

 Tr. 113:1-8.

       The Magistrate Judge had the authority to make her ruling pursuant to 28

 U.S.C. § 636(b)(l)(A) and Federal Rule of Civil Procedure 72(a).

       L'Oreal objects to the Magistrate Judge's ruling "insofar as it requires

 L'Oreal USA to: (1) produce the entire volume of its production to the FTC,

 totaling over 7,000 documents; and (2) search for, review and log privileged,

 internal communications regarding the Investigation that span at least three years."

 Id. at 1. L'Oreal argues that "Plaintiffs' erroneous representation to the Magistrate

 Judge that they had narrowed their request, which was originally before the Comt

 on March 26, 2020, precipitated the Order." Id. And it contends that "the asserted

 patents in this case relate to the use of adenosine at specified concentrations, which

 was not a focus of the FTC investigation." Id. at 5.



                                               4
Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 5 of 6 PageID #: 7466




       The problem with these arguments is that they were not_raised before the

 Magistrate Judge in the first instance. Accordingly, L'Oreal has waived them.

 Burtch v. Milberg Factors, Inc., No. CIV.A. 07-556-JJF-LP, 2009 WL 1529861, at

 *3 (D. Del. May 31, 2009), affd, 662 F.3d 212 (3d Cir. 2011), and affd, 662 F.3d

 212 (3d Cir. 2011).

       I am somewhat sympathetic to L'Oreal's situation, and I certainly do not

 approve of the manner in which Plaintiffs worded their renewed motion. Had the

 matter been before me in the first instance, I would not have compelled the

 production of internal communications since RFP 65 did not call for their

 production. But this Court could not meet the demands of its heavy caseload if

 sophisticated litigants like L'Oreal were permitted to save for their objections to

 Magistrate Judge rulings arguments they should have raised before the Magistrate

 Judge in the first place. It would also be unfair to our Magistrate Judges, who are

 inundated with discovery disputes, to countenance that practice.

       L'Oreal argues that the fact "[t]hat Plaintiffs' brief and proposed order was

 seeking documents outside of their request [in RFP 65] was not apparent until after

 the Magistrate Judge's Order was issued, and Plaintiffs never pointed that out to

 the Court." D.I. 151 at 6 n.3 (emphasis added). Plaintiffs, however, explicitly

 stated in their renewed motion and in the proposed order they provided the

 Magistrate Judge that they were seeking internal communications. L'Oreal's

                                           5
Case 1:17-cv-00868-CFC-SRF Document 201 Filed 06/08/20 Page 6 of 6 PageID #: 7467



 carelessness in reading the renewed motion and proposed order does not justify

 dispensing with the rule that arguments need to be raised in the first instance with

 the Magistrate Judge.

        NOW THEREFORE, IT IS HEREBY ORDERED that L'Oreal's Objections

 (D.I. 151) are OVERRULED.




 Date                                          United States Dj. ict Judge
                                                              i/




                                           6
